                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
    United States of America                                 )
                                                             )     Case No: 1:21-mj-34
    v.                                                       )
    Joseph                                                   )
      Lino
              Padilla
                     
                                                             )
             Defendant

               CONSENT TO APPEAR BY VIDEO OR AUDIO TELECONFERENCE

             Pursuant to The CARES Act, H.R. 748, the Court’s Standing Order 20-08, and Rule 5(f),

    Rule 10(c), and Rule 43(c)(1)(B) of the Federal Rules of Criminal Procedure, the Defendant hereby

    acknowledges that Defendant has received and/or been read the indictment, information, or

    petition, or motion; that said document has been reviewed by Defendant with counsel; that

    Defendant understands the nature of the offenses charged or the motion made; and that Defendant

    understands Defendant’s right to appear in person for this initial appearance, motion hearing, or

    arraignment. Acknowledging such, the Defendant hereby knowingly and voluntarily waives

    Defendant’s right to appear in person and hereby consents to appearance by use of video

    teleconferencing, or by audio teleconferencing if video teleconferencing is not reasonably

    available, for the following (check all that apply for this particular hearing):


             ■ Initial appearance1
             ■ Arraignment2
             ■ Detention hearing3
               Pretrial release revocation hearing4
               Misdemeanor plea or sentencing hearing5
               Felony change of plea hearing under Federal Rule of Criminal Procedure 11 upon a
               finding by the presiding district or magistrate judge that the plea cannot be further
               delayed without serious harm to the interests of justice
               Felony sentencing hearing under Federal Rule of Criminal Procedure Rule 32 upon a
1
  Fed. R. Crim. P. 5.
2
  Fed. R. Crim. P. 10.
3
  18 U.S.C. § 3142.
4
  18 U.S.C. § 3148.
5
   Fed. R. Crim. P. 43(b)(2).
                                                    1 of 2

         Case 1:21-mj-00034-SKL Document 5 Filed 02/24/21 Page 1 of 2 PageID #: 18
               finding by the presiding district judge that the sentencing cannot be further delayed
               without serious harm to the interests of justice
               Probation or supervised release revocation hearing6
               Preliminary hearing7
               Waiver of indictment pursuant to Federal Rule of Criminal Procedure 7(b)
               Appearance under Federal Rule of Procedure 40
               Proceeding under Chapter 403 of Title 18, United States Code (commonly known as the
               “Federal Juvenile Delinquency Act”), except for contested transfer hearings and juvenile
               delinquency adjudication or trial proceedings
               Other: _______________________________



                  By counsel


                   Defendant1                                     Defendant’s Attorney
Due to the COVID-19 pandemic, conformed signatures by permission will be accepted. If signed by permission,
defense counsel represents that defendant gave express permission to apply his/her signature.

                  2/23/2021

                   Date


    APPROVED BY:

      s/Susan K. Lee                                        February 23, 2021
      SUSAN K. LEE
      UNITED STATES MAGISTRATE JUDGE                                         Date




6
    Fed. R. Crim. P. 32.1.
7
    Fed. R. Crim. P. 5.1.

                                                   2 of 2

      Case 1:21-mj-00034-SKL Document 5 Filed 02/24/21 Page 2 of 2 PageID #: 19
